DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JANOS FARKAS,
                                 Appellant,

                                    v.

        U.S. BANK, N.A., SUCCESSOR TRUSTEE, ETC., et al.,
                             Appellee.

                              No. 4D20-1855

                              [July 22, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Roger    B.    Colton,    Judge;   L.T.    Case    No.
502019CA012109XXXMB.

   Janos Farkas, Austin, Texas, pro se.

  Allison Morat of Bitman O'Brien & Morat, PLLC, Lake Mary, for
appellee.

PER CURIAM.

   Affirmed.

FORST, KLINGENSMITH, and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.